Citation Nr: 1337865	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  08-32 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for addiction to prescription drugs as a result of VA treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to March 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2011 and January 2013, the Board remanded the Veteran's appeal for further development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran's addiction to prescription drugs is not due to carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing medical treatment.

2. The proximate cause of his addiction to prescription drugs was attributable to the Veteran's failure to comply with the VA's numerous requests to submit medical records from his private physicians.  Had he provided such information, VA would not have provided him with such prescription drugs.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for addiction to prescription drugs as a result of VA treatment have not been met.  38 U.S.C.A.         § 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

Relevant to the Veteran's 38 U.S.C.A. § 1151 claim, the only issue decided herein, VCAA notice was provided in a letter dated September 2005.  This letter specifically advised the Veteran of the evidence needed to substantiate his claim for compensation for an addiction to prescription medication under the provisions of 38 U.S.C.A. § 1151.  In addition, a March 2006 letter described how VA assigns a disability rating and an effective date, thereby satisfying the heightened VCAA requirements set forth in Dingess.  This letter was sent prior to the initial unfavorable adjudication of his 38 U.S.C.A. § 1151 claim. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

With respect to the duty to assist, the AOJ has obtained the Veteran's complete service treatment records, as well as relevant VA and private treatment records. Significantly, the Veteran has not alerted VA to any additional missing records regarding his claim for 38 U.S.C.A. §  1151 benefits.  Nor has the claims file otherwise suggested that pertinent records remain outstanding.  Accordingly, the Board finds that further records development would unnecessarily burden VA resources without benefit to the Veteran and, thus, should not be undertaken.  See Sondel v. West, 13 Vet. App. 213, 221 (1999).

Similarly, the Board finds that an additional VA examination should not be undertaken in support of the Veteran's 38 U.S.C.A. § 1151 claim.  Such an examination already has been conducted in accordance with the Board's September 2011 and January 2013 Remands.  The Board recognizes that these examinations yielded medical opinions that were inadequate to decide the Veteran's 38 U.S.C.A. § 1151 claim.  

However, in June 2013 the Board obtained a Veterans Health Administration (VHA) opinion with respect to the Veteran's § 1151 claim.  The VHA report reflects that the examiner reviewed the Veteran's claims folder, reviewed his past medical history, documented his medical conditions, and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board therefore concludes that the VHA opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board further notes that the Veteran's representative submitted additional VA treatment records (dated March 2007 to April 2008) to the Board for consideration in November 2013.  The right to have the RO consider this evidence in the first instance was waived.  38 C.F.R. § 20.1304(c) (2013).  Although this evidence was submitted after the VHA opinion was obtained, the Board notes that these records are duplicates and the Veteran has not be prejudiced.

As stated in the January 2013 Board decision/remand, the Veteran testified during a hearing before an Acting Veterans Law Judge regarding a petition to reopen a claim for service connection for an anxiety disorder with panic attacks and a claim for compensation under 38 U.S.C.A. § 1151 for addiction to prescription drugs.  The claim for compensation under 38 U.S.C.A. § 1151 was remanded to the RO, via the Appeals Management Center.  Later, in July 2012, the Veteran testified at a videoconference hearing before a different Veterans Law Judge. 

Here, because multiple members conducted hearings covering the same issues, the law requires that the Board assign a third VLJ to decide the common issues because a proceeding before the Board may be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3. 

In a November 2012 letter, the Veteran was informed of his right to have an additional hearing before a third Veterans Law Judge who would be assigned to the panel to decide his case.  In a faxed response received that same month, however, the Veteran waived his right to appear at an additional hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

As a final matter regarding the duty to assist, the Board observes that the transcript of proceedings reflects that the undersigned set forth the issue of 38 U.S.C.A. § 1151 benefits at the start of the hearing.  The undersigned then focused on the elements necessary to substantiate the claim and sought to identify any further development that was required.  Those actions satisfied the duties a Veterans Law Judge or an Acting Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Significantly, the Veteran has not contended, and the evidence has not otherwise shown, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise committed prejudicial error, either by failing to fully explain the 38 U.S.C.A. § 1151 issue or by neglecting to suggest the submission of evidence that may have been overlooked.  Moreover, there is no indication that the Veteran was otherwise denied due process during his Travel Board hearing.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Byrant.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied with respect to the 38 U.S.C.A. § 1151 claim and, thus, appellate review of that issue may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Merits of the Claim

Under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim after that date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1); 38 C.F.R. § 3.361 (2013). 

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.            38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends he is addicted to medication prescribed by VA in the early 2000's.  In particular, he contends he is addicted to Lortab (hydrocodone plus acetaminophen) or Lorcet (hydrocodone bitartrate plus acetaminophen).  He also appears to contend he is addicted to Xanax (alprazolam) and Ultram (tramadol hydrochloride).

Regarding his usage of Lortab/Lorcet, the Veteran had a private prescription of Lortab 5 refilled in the early 1990's.  A prescription for 33 hydrocodone 7.5 tablets, written by a medical professional of unknown affiliation, was filled in April and May 2000.  This was characterized as a 5 day supply.  A private prescription for 60 hydrocodone 5 tablets, characterized as a 15 day supply, was filled in June 2001, July 2001, and January 2002.  45 tablets, noted as an 8 day supply, were dispensed to the Veteran in August 2001.  In June 2000, a private prescription for Lorcet plus tablets was filled.  The Veteran received a private prescription for Lortab 5 in October 2001.  He was directed to take 1 tablet "Q6?"as needed.  VA prescribed 30 hydrocodone 5 tablets, to be taken one or two at a time twice a day as needed, from November 2001 to January 2002.

Then 100 hydrocodone 5 tablets, to be taken the same way as previously, were prescribed by VA beginning in June 2004.  This was described as a 30 day supply.  In October 2004, the Veteran requested stronger Lortab.  90 Lortab 7.5 tablets, with 1 tablet to be taken 3 times per day, were prescribed at that time.  This was indicated to be a 30 day supply.  Lorcet plus as needed for pain was prescribed privately in December 2004.  A prescription written by a private physician for Lortab 10, to be taken 4 times daily, was refilled in January 2005.  It was noted by a different private physician in February 2005 that pain management was required, as the pharmacist relayed that the Veteran went through 60 Lorcet plus in 2 weeks.  The Veteran explained that he dropped the whole bottle in the toilet and could only save 10 pills.  A prescription for 25 Lorcet plus 10 tablets was issued without any refills.  VA directed the Veteran to continue taking 3 Lortab tablets per day in June 2005.  Beginning in August 2005, VA prescribed him 60 Lortab 7.5.  1 tablet was to be taken 2 times a day as needed.  The Veteran stated that he was taking 3 tablets per day in September 2005.  He reported that he gets nervous and anxious and is near syncope if he doesn't take the tablets.  Beginning in January 2006, VA prescribed 60 Lortab 10 tablets.  1 tablet was to be taken 2 times per day.

In March 2006, the Veteran's wife conveyed to VA his belief that he was taking too much Lortab.  He stated to VA in May 2006 that he feels doctors "got him hooked" on Lortab.  He reported to VA taking 3 to 4 tablets per day in August 2006.  A private prescription of 30 Lortab 10 tablets, to be taken every 6 hours as needed, was given to the Veteran in August 2007.  In December 2008, the Veteran noted to VA that he was satisfied with Lortab.  VA discontinued Lortab in April 2009 after he expressed a desire for Tramadol instead.  Hydrocodone, as such, was not listed by VA as an active medication in August or September 2009.  By December 2009, the Veteran had an encounter for therapeutic drug monitoring and VA had begun prescribing hydrocodone 5 again.  1 tablet was to be taken every 6 hours as needed.  Lortab 7.5 was prescribed privately at his request in December 2009.  In January 2010, this prescription was increased to Lortab 10.  Hydrocodone 10, to be taken 1 to 3 times per day, was prescribed by VA beginning in April 2010.  The Veteran reported that he took it 3 times per day at a September 2010 VA examination.  In April 2011, he told VA he needed Lortab because it was supposed to have been but was not among the medications he picked up the previous month.  He was advised to check his medications before leaving the pharmacy.  It privately was noted that Lortab 10 as needed was a current medication for the Veteran in September 2012.

In December 2005, the private physician who gave the Veteran his January 2005 Lortab prescription indicated that he will no longer be provided services.  No reason was specified.  The Veteran indicated in a 2006 statement (it was dated March 2006 but received in December 2006) that 2 doctors eventually refused to see him.  At a January 2011 hearing, he recounted that VA did not tell him how to take Lortab, that the amount he was supposed to take was effective at first but then he developed a tolerance for it, and that he began getting tablets privately as well as from VA until private treatment was terminated due to tablet abuse.  The Veteran testified that he had tried to come off Lortab a few times, but all he felt drained of energy and could only lay down.  He indicated at a July 2012 hearing that he soon would be off Lortab, as such had been discontinued by VA, with a corresponding increase in tramadol.  Regarding addiction to Lortab, he reported really bad withdrawal, taking more that he is supposed to, and an inability to get up and start his day until it starts working.

Regarding his usage of Xanax, the Veteran had both VA and private prescriptions for Xanax in the 1990's.  A private prescription for alprazolam was filled beginning in July 2000 through at least January 2003.  It was for 1 and .5 milligram tablets through October 2000 and for .5 milligram tablets for at least some period of time thereafter.  Some discrepancy exists, with it being noted privately that the Veteran was taking 1.5 milligram Xanax tablet 3 times per day in 2001 and May 2002, his report upon VA examination in February 2002 of taking 1.25 milligram tablet each day, and a March 2002 private prescription for .25 milligram Xanax tablets.  .5 milligram Xanax tablets were prescribed privately beginning in June 2003 through at least April 2005.  VA substituted Ativan for Xanax in March 2006.  Alprazolam in .5 milligram tablets, to be taken every day, was listed as a non-VA medication as of April 2008.

Regarding his usage of Ultram, the Veteran privately was prescribed 50 milligram tablets, with 1 to 2 tablets to be taken every 4 to 6 hours, beginning by February 2006.  50 milligram tramadol was listed as a non-VA medication as of March 2007.  It was noted that this amount of tramadol was being taken as needed by the Veteran at the aforementioned September 2010 VA examination.  The policy against early refills for controlled substances was reiterated to the Veteran in April 2011 after he requested VA provide him with his privately prescribed tramadol early (a private prescription can be filled by VA).  VA prescribed this amount of tramadol, with one tablet to be taken 2 times per day, beginning in January 2012.

Regarding all his medications, upon VA examination in October 2011, the Veteran reported struggling with opioid dependence since 2005 or 2006.  He described this struggle as controlled currently.  Opioid dependence in full remission was diagnosed.  An opinion was rendered, with reissuance in December 2011, but it did not address 38 U.S.C.A. § 1151 as directed in the Board's September 2011 remand.  Accordingly, another VA examination complete with opinion was directed in a January 2013 Board remand.  The Veteran denied abusing prescription medication but admitted using such mediation for other than the intended purpose at the February 2013 examination.  He clarified that there had been a communication problem between VA and himself regarding how often he was to take Lortab, Xanax, and tramadol and that this caused him to become dependent on them.  He noted seeking private treatment in order to obtain additional Lortab and Xanax.  Polysubstance dependence was diagnosed.  An opinion was rendered, but it did not address 38 U.S.C.A. § 1151.

As such, in August 2013, an outside medical opinion was provided by Dr. X.T., of Mental Health and Behavioral Medicine at the Central Texas Veterans Health Care System in Austin, Texas.  Dr. X.T. confirmed that the Veteran does indeed meet the DSM-IV criteria for opioid dependence with a physical dependence since 2005 to now.  However, Dr. X.T. determined there was no sufficient evidence to support a diagnosis of benzoidiazepine dependence or Xanax dependence per the DSM-IV criteria. 

Based on review of the evidence of record, Dr. X.T. determined that the Veteran's opioid dependence was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VA.  Dr. X.T. stated that the Veteran started on hydrocodone (Lortab/Lorcet/Tramadol) privately in the early 1990s.  It was noted by a private provider in 1994 that the Veteran was misusing his medications.  In February 2005, the Veteran reported to a private provider that he used "60 Lorcet plus in 2 weeks and claimed that the whole bottle fell out in the commode and that he [could] only save 10 pill[s]."  Dr. X.T. noted that this was a common red flag of misusing controlled medications.  Dr. X.T. acknowledged that the VA noted in October 2006 that the Veteran had "numerous private physicians and it was hard to reconcile strategy with him.  He was not forthcoming and historical information was difficult to obtain.  He was asked to bring his medical records from his private doctors by VA several times from 2006 to 2009.  It [did not] appear he did what he was asked per his chart." 

Additionally, Dr. X.T. stated that the Veteran was not at high risk of developing substance abuse or dependence.  Ultimately, the "[l]ack of open, timely, and effective communication between the Veteran and his providers has led to undetectable opioid dependence likely for quite some time."  As such, Dr. X.T. concluded that the Veteran's opioid dependence was an event not reasonably foreseeable. 

After careful review of the evidence of record, the Board finds that entitlement to compensation for addiction to prescription drugs, pursuant to 38 U.S.C.A. §1151, is not warranted.  In reaching this decision, the Board finds that the competent and probative evidence fails to support the Veteran's contention that his additional disability is the result of negligent care, lack of proper skill or any error in judgment on the part of VA.

The evidence does not show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  Indeed, no medical professional has provided such opinion.  

With regard to whether the Veteran's opioid dependence was reasonably foreseeable or not, the Board acknowledges that Dr. X.T. described the Veteran's opioid dependence as an event not reasonably foreseeable.  However, Dr. X.T. concluded that the "[l]ack of open, timely, and effective communication between the Veteran and his providers..." attributed to this result.  The Veteran was not forthcoming with his medical history and failed to bring medical records from private physicians on several occasions.  In other words, the examiner concluded that this event was not reasonable foreseeable in light of the Veteran's own actions.  Or put another way, had the Veteran provided this information, VA would not have provided him with such prescription drugs. 

Furthermore, Dr. X.T. found it significant that the Veteran's own actions of not being forthcoming and his failure to comply with the VA's numerous requests to submit medical records from his private physicians led to the Veteran's addition becoming an event not reasonably foreseeable.  The Board observes in this regard that additional disability caused by a Veteran's failure to follow the VA physicians' instructions is not caused by hospital care or medical treatment.  See 38 C.F.R. § 3.361(c)(3).  The evidence clearly shows in this case that the Veteran did not cooperate or follow instructions.   Given these facts, the Board cannot find that the criteria of 38 C.F.R. § 3.361(d)(2) have been met.

Moreover, the Veteran has not contended that he was not advised of the risks associated with these medications.  In fact, in a November 2001 VA treatment record, it is noted that the Veteran was educated on the safe and effective use of medication and the monitoring of side effects.  A June 2004 VA treatment record noted that the Veteran was "educated on risks of poly-pharmacy and need of reduction of medication."  In addition, in October 2004 it is noted that the Veteran "[u]nderstands pain [medications] and the side effects to report."  Thus, the evidence also does not support a finding that VA furnished care without the Veteran's informed consent. 

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  As such, the Board has considered the Veteran's assertions that his opioid dependence is due to the medical treatment at the VA.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). 

Given the complex nature of the medical treatment received by the Veteran, his current addiction, and in light of the conclusion of the August 2013 opinion, the Board concludes that the Veteran's statements and opinions as to causation are of minimal probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, the Board finds that the criteria for compensation benefits under 38 U.S.C.A. § 1151 for additional disability caused by treatment by VA have not been met.  The Board recognizes the unfortunate additional disability that the Veteran developed.  The Board is bound by the laws and regulations concerning § 1151 claims, however, and, as discussed above, the claim must be denied. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for addiction to prescription drugs as a result of VA treatment is denied.



   ________________________			___________________________
             A.C. MACKENZIE			   MICHAEL J. SKALTSOUNIS
      Acting Veterans Law Judge			     Acting Veterans Law Judge
      Board of Veterans' Appeals			    Board of Veteran's Appeals 



__________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


